 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Deneene WIA a n4 ton

 

Fill in above the full name of each plaintiff or petitioner.

Case No. { % CV [4 | | ! Jl.
-against-

N AO WV Berrie, iD rabe tes Cente
Coly mbrw Univers AY

Roni e Trotbmd se, Tonyo. Richards
br ka bi 0 bro land

Fill in above the full name of each defendant or
respondent.

. _ DECLARATION . .
ae Need Add, hong L a Ne, Due to Couid
No organ Zatien are ofen fo belp Mer The Law Ye rS

Briefly explain above the purpose of the declaration, for example, “in Opposition to Defendant’s oo
Motion for Summary Judgment.” | Refuse. TO Take a a Year a idl CaSe,

ae
_ Deneene WA S I ' a bo , declare under penalty of perjury that the

following facts are true ancl correct:

 

In the space below, describe any facts that are relevant to the motion or that respond to a court
order. You may also refer to and attach any relevant documents.

Am Asking the Couet TD oxtend The
56 he du led APtbia tment  4-93~- 20al @t UW] |
Be GU Se Due TO Covid ALL. OCC ain Qh one are.
Closed and 2 Cant Set NO help for MY Case,
No_. LawNerS LWAnt FO {0 +2 Thigh Rediuse:.
“The Case! 1S a yes old “anrel They Dent
_Waot TO Work an a Case another HA °
Phillipes ASSoGate Told me They Would Take
Wy Case To Trial Gand Direpfed it The Last Minute
This 15 wrons,
Ph li pfes AVS S0Gi x bee Knew this Would De mane
my Cae. This HAS Caused Me FineuCal. Lost

( Lohe NY Law Dept of Law er Daman ess :
(2 the NN baw) Ak SoG ati ON” |
B Nitep closed |
Urban off Ce clo Seck
@) CGieee, Gree Pl here close
the, Low eres cL Called Sai ¢ They
nga) my ee Old Law Ver And Cant
Ta ke, The. Cace. om nave been  afpcmet
Dy QO Laver Thek Ph, ls ASS SoC ute. told Then
Te! Toot Have a Cosel have. Called
hers law Yor. AI, bb¥- 5639. &Id- 327320
B2I- 6566  202- Dibb  A5Y— 57006 x19 TUR
U7 FOe— Ue | 417 gues GYQAS
- Aw @G1S0 Advis, The Lex)
firm Poi lupe As Selon bee? a Gdvis ed Me_
They Were. deoep wo MY se , i(Ahen Te hiwtd
he L Tp) eb Shem a wan bed Trial
They have been Neg leegh They Wont Give Me
MY. Fy le. They Tord ‘Wie a D We, Then
41 5po0 Cl They Wont Cofy The fle patil &
pay” Them 4 2006: The Cheat =bas éKisht 5/2 Trial

   
 

 

 

 

 

 

 

 

Attach additional pages and documents if necessary —~ Gi Nad he Wi net Den} ead
4 -[- a0 2|_ nan whaifon

Executed on {date} Signature

Name Prison Identification # {if incarcerated)

_Deneene \WAshing bn Up-v03% 22 of (Queens VY IYI

Address G City State Zip Code

Ce HT4- 17 T4 Dereene WAshincon df Fiat. Om
Telephone Number {if available) E-mail Address (if available} A

 

Page 2
LU M1 ted S Lato s | Di < reek Co wet
Southern District of New Vp

Sear Sir or Madar J-{-DQoa] |

sey NOY); Lae

The Keet De postion Proved
thet = Naomi Berrie Diabetes,
Coluarbra, DoWersely Were Cou ty
of Wrong fully Firing me..

T Wrwte a Let Ler to. The
President of The. Com pan}
CA) ines and Seat pb Ceenntred:
Nal LDL even ce ve pietore Ss
Ae Proff To Prove. yr urs

Dred Wronge
Case. have
a, Dho Wars Wi Lis TO
Test ty for ms They Cov! d
rf Settled Ths Case La © Manris |

Dumix Wook 646 47-1779

 
